Van Fleet, J.
Defendant was convicted of robbery and appeals from the judgment and an order denying him a new trial.
1. It was objected that there was no evidence tending to connect defendant with the commission of the crime, O other than the uncorroborated statements of an accomplice. We regard the evidence as quite sufficient to satisfy the statute as to the degree of corroboration required. The testimony of Leary, the prosecuting witness, while not positive on the point, nevertheless tended directly to identify defendant as one of his assailants; while that of several other witnesses placed defendant in the company of his accomplice, in the near vicinity of the scene of the robbery, at a very few minutes prior to the commission of the offense. This was evidence tending, independently of that of the accomplice, to connect defendant with the commission of the offense; and that is all that is required. The strength or credibility *620of the corroborating evidence is for the jury. It “ need not be strong; it is sufficient if it tends to connect the defendant with the commission of the offense, though if it stood alone it would be entitled to but little weight.” (People v. McLean, 84 Cal. 480.) Nor need it extend to every fact and detail covered by the statements of the accomplice. (People v. Kunz, 73 Cal. 313; People v. cloonan, 50 Cal. 449.)
2. The instruction as to the degree of corroboration required, which is objected to, is in fall accord with the principles above stated, and correctly states the law.
There is no error in the record, and the judgment and order are affirmed.
Harrison, J., and Garoutte, J., concurred.